This suit originated in the Justice Court, where appellee pleaded in offset to the account sued on by appellant a number of items; and on appeal to the County Court he was permitted, over the objection of the appellant, to add to this counter-claim items aggregating $107.45 more than the sums pleaded by him in the Justice Court. We think this was error. It has been settled that article 316 of the Revised Statutes, which prohibits any setoff or counter-claim from being set up by the defendant in the County Court which was not pleaded in the court below, in cases brought by certiorari, applies as well to a case taken to the County Court by appeal. Curry v. Terrell, 1 W.  W.C.C., 239; Blanton v. Langston, 60 Tex. 149.
The only answer appellee makes to this is, that appellant was himself permitted to amend his claim by adding new items in the County Court. This, however, seems to have been done without objection from appellee, and we are of opinion that this furnishes no sufficient reason for overruling *Page 97 
the objection of appellant. We do not wish, however, to be understood as holding that the amendment made by appellant was subject to exception had it been interposed by appellee. As to this we express no opinion.
One of the items in appellee's counter-claim was $20, claimed to have been paid by A.S. Connellee, a brother of appellee, to appellant, and to prove this item said Connellee was allowed to testify in reference to its payment, over the objection of appellant, as follows: "I do not know anything from my own personal knowledge, but I do from circumstances. My wife told me that I borrowed $20 from her, and that at the time I borrowed it I told her I wanted it to pay Dr. Downtain for brother Charley; but I do not know whether I paid it or not, or anything further about it." That this evidence was pure hearsay and inadmissible, we think quite too clear for argument.
For the errors above indicated, the judgment of the court below will be reversed and the cause remanded.
Reversed and remanded.